ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-141, concluding that CAROLE KING BOYD of MEDINA, TEXAS, who was admitted to the bar of this State in 1985, and who has been suspended from the practice of law since November 2, 2011, should be suspended from practice for a period of three months for violating RPC 1.16(d) (failure to take reasonable steps to protect the interests of a client on termination of representation), RPC 3.3(a)(1) (false statement of material fact or law to a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Court having determined from its review of the matter that there is clear and convincing evidence that respondent violated RPC 1.16(d), and that there is not clear and convincing evidence that respondent violated the remaining Rules of Professional Conduct charged;
And the Court having concluded that a reprimand is the appropriate quantum of discipline for respondent’s violation of RPC 1.16(d);
And good cause appearing;
ORDERED that the charges of violation of RPC 3.3(a)(1), RPC 8.4(c) and RPC 8.4(d) are hereby dismissed for lack of clear and convincing evidence; and it is further
It is ORDERED that CAROLE KING BOYD is hereby reprimanded; and it is further
ORDERED that respondent shall remain suspended from the practice of law and not be reinstated to practice unless and until *483she complies with the Order of the Court filed November 2, 2011, that requires respondent to comply with the District XIII Fee Arbitration Committee determination in District Docket No. XIII-2008-063F; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.